Citation Nr: 0636902	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1979 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of an increased disability rating for his bronchial asthma. 
This matter also comes before the Board on appeal from a 
November 2001 rating decision, which denied the veteran's 
claim of entitlement to a TDIU.

This case was previously before the Board and, in July 2004 
and November 2005, it was remanded to the RO for further 
development.  For reasons that will be explained below, the 
case is again being remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In November 2005, the Board remanded this case to the RO for 
further development.  Specifically, the RO was requested to 
afford the veteran a VA respiratory examination by a 
specialist in pulmonary diseases in order to adequately 
assess the severity of the veteran's service-connected 
bronchial asthma.  It was also requested that pulmonary 
function testing be conducted in connection with the 
examination.

While the veteran was afforded the examination requested in 
January 2006, as pointed out by the veteran's representative 
in his October 2006 post-remand brief, pulmonary function 
testing was not undertaken.  As a result, the Board does not 
have an adequate basis to assess the severity of the 
veteran's current impairment due to his service-connected 
respiratory disorder.   Thus a remand is required.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The claim for TDIU is inextricably intertwined with the 
increased rating issue before the Board because favorable 
resolution of this claim would affect the TDIU claim.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA pulmonary function testing.  
Spirometric pulmonary function testing 
should include FVC (Forced Vital 
Capacity), FEV-1 (Forced Expiratory 
Volume in one second), the FEV-1/FVC 
ratio, and the FEV-1 as a percentage of 
the predicted FEV-1.  Both pre- and post-
bronchodilatation test results should be 
reported.  If post- bronchodilatation 
testing is not conducted, the examiner 
should explain why it was not. 

2.  Thereafter, readjudicate the appealed 
issues.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the applicable time to respond.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


